Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 10th, March 25th, and April 19th, 2022 was filed after the mailing date of the final Office action on February 7, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Galfano on April 25, 2022.  The application has been amended as follows: 
Claims 11-17 are canceled.
Claim 18 Lines 5-6, “…for the storage compartment …” has been amended to read, “…for the storage compartment; the aerogel structure further comprises skiving features that extend the aerogel structure and are configured to facilitate folding of the aerogel structure ….”

Allowable Subject Matter
Claims 1-10 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claim 1, the prior art discloses most of the claimed invention regarding insulating devices with outer shells and inner liners with an aerogel structure for the insulating device.  However, the prior art does not expressly disclose the aerogel structure further comprises skiving features that extend the aerogel structure and are configured to facilitate folding of the aerogel structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks Page 6 Line 19 to Page 7 Line 13, filed April 19, 2022, with respect to the §103 rejection of claim 1 as obvious over Mogil et al. (2005/0072181) in view of Owen (6,209,343) in view of Baumann et al. (2013/0283845), have been fully considered and are persuasive.  The §103 rejection of claim 1 has been withdrawn. 

Rejoinder
Claim 1 is allowable. The restriction requirement between Inventions, as set forth in the Office action mailed on October 6, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention III is withdrawn.  Claims 18-20, directed to an insulating device, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Re Amended Claim 18, the prior art discloses most of the claimed invention regarding insulating devices with outer shells and inner liners with an aerogel structure for the insulating device.  However, the prior art does not expressly disclose the aerogel structure further comprises skiving features that extend the aerogel structure and are configured to facilitate folding of the aerogel structure.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736